UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2140


JOHN B. KIMBLE,

                  Plaintiff – Appellant,

          v.

RAJESH K. RAJPAL, M.D.; RAJESH RAJPAL,         trading   as   See
Clearly Vision & Washington Laser Eye,

                  Defendants - Appellees.



                              No. 14-1024


JOHN B. KIMBLE,

                  Plaintiff – Appellant,

          v.

RAJESH K. RAJPAL, M.D.; RAJESH RAJPAL,         trading   as   See
Clearly Vision & Washington Laser Eye,

                  Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00298-CMH-IDD)


Submitted:   March 31, 2014                 Decided:   April 17, 2014
Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Kimble, Appellant Pro Se. Thomas Clyde Marriner, David
Randolph Thompson, COWDREY THOMPSON PC, Easton, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

               In these consolidated appeals, John B. Kimble appeals

the district court’s orders dismissing his civil action for lack

of subject matter jurisdiction and denying his motion for relief

from that judgment pursuant to Rule 59(e) of the Federal Rules

of Civil Procedure.           For the reasons that follow, we affirm.

               We    review    questions    of    subject      matter     jurisdiction

de novo.       Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 815-16 (4th

Cir.    2004)       (en   banc).     The    plaintiff      bears     the    burden    to

establish subject matter jurisdiction.                 Piney Run Pres. Ass’n v.

Cnty. Comm’rs of Carroll Cnty., Md., 523 F.3d 453, 459 (4th Cir.

2008).     A defendant may challenge subject matter jurisdiction in

two ways.       Kerns v. United States, 585 F.3d 187, 192 (4th Cir.

2009).        First, he may raise a “facial challenge” by asserting

that the complaint fails to allege facts sufficient to support

subject matter jurisdiction.               Id.    In that instance, the court

must    evaluate      the     complaint    in    the   same      manner    utilized   in

assessing a motion to dismiss for failure to state a claim —

that    is,    viewing      the   well-pleaded     facts      in   the    complaint   as

true.    Id.

               Alternatively, the defendant may challenge the factual

basis for subject matter jurisdiction.                     Id.     In considering a

motion raising such a factual challenge, “the district court is

to regard the pleadings’ allegations as mere evidence on the

                                           3
issue, and may consider evidence outside the pleadings without

converting        the     proceeding    to        one   for     summary    judgment.”

Richmond, Fredericksburg & Potomac R. Co. v. United States, 945
F.2d 765, 768 (4th Cir. 1991).                      The court should grant the

motion “only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter

of law.”     Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir.

1999) (internal quotation marks omitted).

             District courts have original jurisdiction over civil

actions in which the amount in controversy exceeds $75,000 and

the dispute is between citizens of different states.                           28 U.S.C.

§ 1332(a)(1) (2012).          If one defendant is a citizen of the same

state as the plaintiff, complete diversity is nonexistent, and

federal    jurisdiction       will     not       lie.   Owen     Equip.    &    Erection

Co. v. Kroger, 437 U.S. 365, 373-74 (1978).                       A corporation is

deemed a citizen of every state by which it is incorporated, as

well as a state in which it has its principal place of business.

28 U.S.C. § 1332(c)(1) (2012).

             On    appeal,     Kimble        primarily        challenges       both     the

dismissal    order      and   the    order       denying   Rule    59(e)       relief    by

asserting that complete diversity exists between the parties.

The district court dismissed Kimble’s action after concluding

that   one   of     the    corporate     Defendants,          Washington   Laser        Eye

Center, was incorporated in Maryland and therefore a citizen of

                                             4
the   same    state    as     Kimble.        In   reaching     its    conclusion,     the

district court appears to have relied upon an opinion issued by

the United States District Court for the District of Maryland,

dismissing         without       prejudice          Kimble’s       similar        medical

malpractice and related tort claims against Defendants Rajpal

and   See    Clearly    Vision.         In    that   order,     the    district     court

declined to substitute Washington Laser Eye Center as a party

after     finding     that,    as   a   Maryland      corporation,          its   presence

would     defeat    diversity       jurisdiction. *         Although        the   Maryland

district court’s determination is not dispositive of the issue

under the doctrine of collateral estoppel, see In re Microsoft

Corp.     Antitrust     Litig.,       355 F.3d 322,    326     (4th    Cir.   2004)

(stating     requirements       for     collateral     estoppel,       including     that

“the issue or fact was critical and necessary to the judgment in

the prior proceeding”), the court was permitted to consider the

Maryland district court’s finding in reaching its independent

determination of the issue.



      *
       We have previously affirmed the Maryland district court’s
dismissal order.   Kimble v. Rajpal, 512 F. App’x 352, 353 (4th
Cir. 2013) (No. 12-2142).      While this court is required to
inquire into its jurisdiction sua sponte, Dickens v. Aetna Life
Ins. Co., 677 F.3d 228, 230 (4th Cir. 2012) (citing Mt. Healthy
City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278
(1977)), the issue of Washington Laser Eye Center’s citizenship
was not properly before us in that appeal, as it was not
relevant either to this court’s jurisdiction or to the issues
raised by the parties on appeal.


                                             5
            Ultimately, Kimble bore the burden to establish the

complete    diversity         required      for    subject    matter     jurisdiction.

Considering the parties’ pleadings in the district court, we

conclude that Kimble failed to meet his burden.                          Additionally,

we are “not limited to evaluation of the grounds offered by the

district court to support its decision, but may affirm on any

grounds apparent from the record.”                  Suter v. United States, 441
F.3d 306,      310    (4th     Cir.      2006)     (internal     quotation      marks

omitted).        As    an   additional       basis      for   affirmance,     Kimble’s

complaint failed to allege any facts related to Washington Laser

Eye Center’s citizenship, and the court was entitled to dismiss

the action based on Defendants’ facial jurisdictional challenge.

See Kerns, 585 F.3d at 192.

            In    addressing         the   dismissal     order,    Kimble    raises    a

number of arguments for the first time on appeal or for the

first time in his appellate reply briefs.                     These issues are not

properly    before      us,    and    we    decline     to    consider    them.      See

Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001) (per curiam)

(recognizing that issues raised in reply brief generally are not

considered); Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993) (stating that issues raised for first time on appeal will

not be considered absent exceptional circumstances).                         Thus, we

find   no   basis      to   conclude       that   the   district    court    erred    in

dismissing the action for lack of subject matter jurisdiction.

                                             6
               Turning      to   Kimble’s      post-judgment             motion,         we   review

for abuse of discretion the district court’s denial of a Rule

59(e) motion.             Robinson v. Wix Filtration Corp., 599 F.3d 403,

407 (4th Cir. 2010).              Under Rule 59(e), the district court may

alter or amend its judgment if the movant shows an intervening

change in controlling law, new evidence that was not available

at    trial,    or     a    clear    error      of    law     or       manifest      injustice.

Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674
F.3d 369, 378 (4th Cir. 2012).                  Our review of the record reveals

that Kimble failed to make this showing, and the district court

did    not     abuse       its   discretion          in     denying         relief       from     the

dismissal order under Rule 59(e).

               We    have    reviewed        the     record       in    light       of    Kimble’s

remaining       arguments        and     find        them     to       be     without         merit.

Accordingly,         we     affirm     the    district        court’s         judgment.            We

dispense       with       oral   argument          because        the       facts    and        legal

contentions         are    adequately        presented       in    the      materials         before

this court and argument would not aid the decisional process.



                                                                                          AFFIRMED




                                               7